Simmons, C. J.
1. Coody brought his action against the Gress Lumber Company for damages sustained by reason of' trespass upon his land. There was a verdict for the plaintiff. To the overruling of its motion for a new trial the defendant excepted. One of the grounds of the motion was, that the court-erred in charging: “If you should find from the evidence that the plaintiff is entitled to a certain amount of damages, then you have a right, if you see proper (and that is left with the jury), to go further with your investigation and ascertain. *613what amount of interest has accrued from the time that damage was sustained, and render that with your verdict. Calculate the interest upon the amount that you find the plaintiff is entitled to recover from the time of the damages up to the time of the rendition of your verdict, and add it in as a part of your verdict.”
In all cases of tort of this character it is within the discretion of the jury to take into account interest as part of the damages and add it to their verdict, but not to give it as interest eo nomine. The court, therefore, did not err in charging the jury as above set out. Central Railroad v. Sears, 66 Ga. 499; W. & A. R. Co. v. McCauley, 68 Ga. 818.
2. The finding of the jury was supported by the evidence; and the court did not err in overruling the motion for a new trial. Judgment affirmed.

All the Justices concurring.